Citation Nr: 0430794	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
impingement syndrome of the right shoulder with 
acromioclavicular (AC) arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
impingement syndrome of the left shoulder with AC arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran's DD-214 shows he had active service from July 
1987 to January 1993, and that he had prior active service 
for 15 years, 1 month and 1 day.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  As additional development is necessary 
prior to appellate review of the issues on appeal, the case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

The Board further notes that the veteran presented testimony 
during a hearing on appeal at the RO before a hearing officer 
in October 2003.  A copy of the hearing transcript issued 
following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, following the November 2003 supplemental 
statement of the case, the veteran submitted additional 
treatment records from the Orlando Outpatient VA Medical 
Center dated from February 2004 to June 2004.  The February 
2004 records included an attached waiver of initial RO 
consideration, per a March 2004 VA form 21-4138 (Statement in 
Support of Claim).  The June 2004 records, however, did not 
include such a waiver.  More importantly, in the November 
2004 informal hearing presentation submitted by the veteran's 
representative, the representative specifically indicates 
that the veteran did not desire to waive his right to have 
these treatment records initially considered by the agency of 
original jurisdiction (AOJ).  As such, the case must be 
remanded to the RO for such initial AOJ consideration and the 
issuance of the relevant supplemental statement of the case.

Thereafter, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

Following a review of the additional 
evidence of record included in the claims 
file after the November 2003 supplemental 
statement of the case, the RO should 
readjudicate the appellant's claims for 
increased ratings for impingement 
syndrome of the right and left shoulders 
with AC arthritis, currently evaluated as 
20 and 10 percent disabling, 
respectively.  If the determinations 
remain unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




